This is an appeal from the county court of Van Zandt county, in which the defendant recovered a judgment against the plaintiff. The case is here without a statement of fact, in the absence of which, this court will consider only such errors as are apparent of record, and in this case we find no such to exist.
However, since appellant's principal complaint is of the court's action in failing to continue the case because the plaintiff was sick and unable to be present in court when the case was tried, we will add that we know *Page 289 
of no law which requires the plaintiff to be present when his case is tried, and since there is nothing in the record to show that the plaintiff would have testified to material facts had he been present, there was no error by the court in refusing to grant appellant's motion for a new trial based upon such assignment.
The judgment is affirmed.